                      IN THE DISTRICT COURT OF THE UNITED STATES
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

QUINCY B. JONES, Reg. No. 13407-002,                )
                                                    )
             Petitioner,                            )
                                                    )
   v.                                               )    CIVIL ACTION NO. 2:19-CV-871-WHA
                                                    )
WARDEN GENE BEASLEY,                                )
                                                    )
             Respondent.                            )

                                      OPINION AND ORDER

         This case is now before the court on the Recommendation of the Magistrate Judge entered

on November 18, 2019 that this case be transferred to the United States District Court for the

Middle District of Pennsylvania in accordance with the provisions of 28 U.S.C. § 1406(a). Doc.

#3. There being no timely objection to the Recommendation, and after an independent review of

the file, it is

         ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED;

         2. This case is transferred to the United States District Court for the Middle District of

Pennsylvania pursuant to the provisions of 28 U.S.C. § 1406(a).

         The Clerk is DIRECTED to take the appropriate steps to effectuate the transfer of this case.

         This case is closed in this court.

         DONE this 17th day of December, 2019.



                                              /s/ W. Harold Albritton
                                              SENIOR UNITED STATES DISTRICT JUDGE
